Citation Nr: 1432127	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  14-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse/alcoholism.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from October 1948 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for PTSD and alcohol abuse/alcoholism.   In September 2012, the Veteran filed a notice of disagreement (NOD) as to the claims for service connection.  Statements of the case (SOCs) were issued in January 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month.

In July 2014, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) s file associated with the Veteran's claims.  A review of the Virtual VA paperless file reveals VA treatment records dated through August 2012 as well as a June 2012 Hearing Loss Disability Benefits Questionnaire (DBQ).  Such treatment records were considered in the August 2012 rating decision and the Hearing Loss DBQ is not relevant to this instant claims.  The remaining documents in Virtual VA consist of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that, in May 2013, the Veteran submitted a statement raising the issue entitlement to an increased rating for bilateral hearing loss.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished. 

2.  While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s).

3.  Direct service connection for the Veteran's diagnosed alcohol dependence is prohibited under pertinent VA law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The claim for service connection for alcohol abuse/ alcoholism is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With regards to the Veteran's claim for alcoholism, the Board notes that pertinent law is determinative of the Veteran's claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, the Board finds the requirements of the VCAA not applicable to the appeal as to the claim for service connection for alcoholism.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

In this appeal, a January 2012 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate claim for service connection for PTSD.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2012 rating decision reflects the RO's initial adjudication of the claim for service connection for after the issuance of the January 2012 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment and personnel records and the report of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative.  The Board finds that no additional RO action to further develop the record in connection with claims decided herein, prior to appellate consideration, is required.

The Board notes the August 2013 Report of Contact which suggests that the Veteran had additional mental health treatment VA treatment records but that the employee was unable to upload such records as the computer program was "down;" VA treatment records dated through January 2013 have been associated with the Veteran's claims file.  However, as the Veteran's claim for PTSD is being denied as his non-combat stressor has not been corroborated and his claim for alcoholism is being denied due to lack of entitlement under the law, such updated treatment records could not substantiate either claim and therefore are not pertinent to the instant claims.  Moreover, there has been no argument that these updated VA treatment records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Service Connection

The Veteran contends that he suffers from PTSD as a result of several traumatic incidents that occurred in service, including viewing the body of a sailor after he walked into a propeller of an idling aircraft, seeing the charred remains of a child following a fire at a base housing unit, seeing the body of a Marine who had been killed in a warehouse accident and treating four Marines who had been injured in an off-base automobile accident.  With regards to his claimed alcoholism, the Veteran contends that service connection is warranted as he had been permitted to drink alcohol under the legal drinking age during service and that he had used alcohol to "handle" the mental trauma he experienced while working as a medical personnel.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a medical diagnosis of the condition. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

At the outset, the Board notes that the Veteran has been diagnosed with PTSD, in particular, by an October 2012 VA psychologist.  Nonetheless, the Board finds that the claim for service connection must fail because another essential criterion for establishing service connection for PTSD--credible evidence that a claimed in-service non-combat stressor actually occurred-has not been met. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).   See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

In this case, the amended regulatory provisions are inapplicable.  The Veteran's current claim is based solely on allegations that he was involved in the treatment or observation of individuals wounded or killed in various trauma incidents, including a propeller accident, a fire, a motor vehicle accident and a warehouse accident.  Moreover, in Hall v. Shinseki, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304(f)(3) applies "only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  717 F.3d 1369, 1372 (Fed. Cir. 2013).  Also, as the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressor(s) is required. 

VA's Adjudication Procedure Manual M21-1MR ("M21-1MR"), Part III.iv.4.H.29.d. provides that credible supporting evidence that an in-service stressor actually occurred includes not only evidence that specifically documents a veteran's personal participation in the event, but evidence that indicates the veteran served in the immediate area and at the particular time in which the stressful event is alleged to have occurred, and supports the description of the event.  See also M21- 1MR, Part III.iv.4.H.29.e (discussing evidentiary requirements to show a "claimant's personal participation" and "the veteran's personal exposure to the event"). 

In his February 2011 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran detailed several traumatic incidents.  He described viewing the remains of a sailor after he walked into a propeller of an idling aircraft in August 1951 while in Guam and seeing the charred remains of a child following a fire at a base housing unit in October 1951 while in Guam.  He also described seeing the body of a Marine who had been killed in a warehouse accident in October 1950 while stationed at the Marine Corps Base Dispensary (Yermo Annex) in Barstow, California and treating four Marines who had been injured in an off-base motor vehicle accident in June or July 1951 while stationed in Barstow.

The Board notes that the Veteran's Form DD-214 confirms that his rating was equivalent to the civilian occupation of physician's assistant and that his service personnel records indicate that he worked as a hospital corpsman.  These records confirm that the Veteran was transferred to the "Barstow annex" in Barstow, California in January 1950 and to the United States Naval Hospital in Guam in October 1951.  His service personnel records, however, do not confirm his involvement in treating specific trauma victims.  

The RO attempted to verify the Veteran's purported stressors with the United States Armed Services Center for Unit Records Research (CURR) (now the United States Army and Joint Services Records Research Center (JSRRC)).  Defense Personnel Records Information Retrieval System (DPRIS) responses printed in June 2013 indicate that research was coordinated with the Naval History and Heritage Command, Operational Archives, located at the Navy Yard as this entity was the custodian for Naval shore station histories for the years 1950 and 1951, and that the Naval Air Station Agana in Guam history from 1944 to 1954 and casualty information had been reviewed.  These responses indicated that such histories did not document any deaths from an aircraft propeller incident or off-base automobile accident injuries as described by the Veteran and the casualty information did not document deaths in 1950 or 1951 in Barstow as described by the Veteran.  Further, the Navy Casualty Section was unable to research a death from 1950 or 1951 without a name as all deaths were listed by name on microfilm.  These responses also indicated that Marine Corps casualty records were not saved beyond six years for injuries regardless of the circumstances and that all causalities were listed alphabetically on microfilm reels so that at least a last name would be required.  The Board also notes that the Veteran attempted to obtain a copy of the 1951 civilian accident report related to the purported off-base motor vehicle accident that occurred in Barstow.  A May 2013 response from the California Highway Patrol references a previous correspondence to the Veteran indicating that it was "unlikely" that any collision report would be located as such records were normally retained for four years but noted that such records may be retained longer in certain situations; however, the response indicates that they were unable to locate a collision report responsive to his request after a search.

In a June 2013 Memorandum, the RO made a formal finding as to the lack of information available to verify purported stressors in connection with the Veteran's claim for PTSD. The RO indicated that in January 2012, the Veteran had been asked to provide specific details of the stressor incident(s) in service that resulted in his claimed PTSD, to include providing the location and approximate time of the stressful event(s) in question.  The Veteran subsequently submitted multiple statements with duplicate stressor information.  The RO noted that records related to civilian casualties were not normally retained by the JSRRC, that the name of the burned child or the staff doctor (the child's parent) and that the date of incident would need to be provided by the Veteran.  The RO further noted that, with regards to the Veteran's general contention that he treated combat wounded soldiers in Guam, he would need to provide details of a particular incident that caused him undue stress or fear for his life.  In May 2013, a Veterans Service Representative contacted the Veteran to follow-up on the unverifiable stressor information provided.  The Veteran reported that he did not recall the name of the child that had been burned or the name of her father and that he could not provide a date range within the prescribed two month range as required by the JSRRC.  He also stated that there was not a specific incident related to treating combat wounded soldiers but rather the day to day stress of duty.

Moreover, the Board notes that the Veteran had identified the incident involving viewing the remains of the sailor killed by an airplane propeller as having occurred in August 1951 while stationed in Guam.  His service personnel records confirm that he was stationed in Guam beginning in October 1951.  However, the responses from CURR clearly indicate that the Agana (Guam) station history dated from 1944 to 1954 had been reviewed and that such did not document any deaths as a result of an aircraft propeller incident. 

In sum, there is no evidence corroborating the Veteran's contentions that viewed the body of a sailor after he walked into a propeller of an idling aircraft, that he saw the charred remains of a child following a fire at a base housing unit, that he saw the body of a Marine who had been killed in a warehouse accident and that he treated four Marines who had been injured in an off-base motor vehicle accident.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002). However, in this case, the occurrence of none of the alleged details of the Veteran's claimed treatment of trauma victims, or the alleged deaths themselves, have been corroborated.  As there is no credible supporting evidence that a claimed in-service stressors actually occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, there is no basis to further develop the claim, to include by obtain medical opinion evidence

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided with such an examination in this matter. 

Moreover, in the absence of evidence to corroborate the occurrence of the alleged non-combat stressor, a remand of the above-referenced claim for an examination or to obtain an opinion as to the etiology of the Veteran's claimed PTSD would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed PTSD and his service would necessarily be based solely on the Veteran's current assertions regarding what occurred in service advanced in support of this claim (i.e. that he treated or cared for trauma victims on several occasions) and which have not been corroborated.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed PTSD.   See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  There is no doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

With regard to the Veteran's claim for service connection for alcoholism, he contends that he began drinking during service and that he served alcohol despite being underage and having a family history of alcoholism.  Post-service treatment records reflect a history of alcoholism and the Veteran has submitted several lay statements, including a February 2012 statement from his friends, which detail his struggle with alcohol.  The Board notes that service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Hence, there is no current diagnosis for a disorder that is lawfully subject to service connection.  As the Veteran's claim for service connection for alcoholism is based on his assertion that he began drinking during service (i.e. direct service connection), it must be denied as a matter of law.  Sabonis, supra.  


ORDER

Service connection for PTSD is denied.

Service connection for alcoholism/alcohol abuse is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


